Judgment affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal and for dismissal of the complaint on the ground that the failure to file a written claim within seventy-two hours after discovery of the damage bars the action, there being no evidence to support a waiver or an estoppel; and Harris, J., not voting. (The judgment is for plaintiffs in an action for property damage to a quantity of onions stored in defendant’s warehouses.) Present —• Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.